DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on April 21, 2022.
Claims 1-3, 5-11 & 13-17 are pending in the instant application.
Claims 4 & 12 are cancelled.
Claims 1, 5, 7, 9, 13 & 17 are amended.

Response to Arguments
Applicant's remarks filed 04/21/2022, pages 6-8, regarding the rejection of claim 1, and similarly claims 9 & 17, under 35 U.S.C. § 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) in view of Lin et al. (US 2017/0272758 A1) (hereinafter Lin) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, and similarly claims 9 & 17 below, where Applicant’s newly-recited claim limitations are now addressed by Lin and rejected for the reasons below. Regarding claim 17, the Examiner introduces Joshi to read upon the newly-recited limitation in regards to the non-transitory computer readable storage storing a bitstream and is rejected for the similar reasons below.

Applicant’s remarks filed 04/21/2022, page 8 with respect to the rejection of claims 2-3, 5-8 & 10-11 & 13-16 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Lee and Lin disclose independent claims 1 & 9 as outlined below. Thus, claims 2-3, 5-8, 10-11, & 13-16 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14 & 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) in view of Lin et al. (US 2017/0272758 A1) (hereinafter Lin).

Regarding claim 1, Lee discloses a method of decoding an image, the method comprising:
determining a filtering strength on the boundary of the current block [Pg. 10, first paragraph, Information determining whether to apply weak filter or strong filter on boundary], and a number of samples used in filtering [Pg. 8 first paragraph, Deblocking filtering determining number of pixels to be used for filtering based on size of adjacent blocks]; and
performing filtering on the boundary of the current block on the basis of the filtering strength and the number of samples used in filtering [Pg. 10, first paragraph and Pg. 8 first paragraph, Performing deblocking filtering, and filtering upon the number of pixels to be used based on size of adjacent blocks].
However, Lee does not explicitly disclose determining whether or not to perform filtering on a boundary of a current block based on a type of the boundary;
wherein filtering is not performed in a case that the boundary of the current block is a vertical boundary and a left boundary of the current block matches with a picture boundary of a picture comprising the current block.
Lin teaches determining whether or not to perform filtering on a boundary of a current block based on a type of the boundary [Paragraph [0033]-[0041], Using of control syntax elements embedded in bitstream to determine whether to disable deblocking across tile/slice/partition boundaries as types of boundaries];
wherein filtering is not performed in a case that the boundary of the current block is a vertical boundary and a left boundary of the current block matches with a picture boundary of a picture comprising the current block [Paragraph [0029], the deblocking filter is applied to all reconstructed samples at a boundary of each transform block except the case where the boundary is also a frame boundary, wherein the deblocking filter is applied to all reconstructed samples at a left vertical edge (i.e., left boundary) of the transform block when the left vertical edge is not a left vertical edge (i.e., left boundary) of a frame, because the deblocking filter requires reconstructed samples on both sides of the left vertical edge].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to integrate the filter processing control techniques in Lin as above, to provide an innovative in-loop filtering design which allows parallel/independent encoding of different partitions and parallel/independent decoding of different partitions (Lin, Paragraph [0004]).

Regarding claim 2, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the number of samples used in filtering is determined on the basis of at least one of a width of the current block and a width of the neighboring block when the boundary of the current block is a vertical boundary [Pg. 8, first & second paragraphs, Fig. 10, Performing deblocking filtering, wherein the deblocking is performed accordingly with the sizes (including width) of the adjacent blocks (current and neighboring), wherein more pixels can be filtered of P if Q is larger, and using horizontal filtering for vertical boundaries].

Regarding claim 3, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore Lee discloses wherein the number of samples used in filtering is determined on the basis of at least one of a height of the current block and a height of the neighboring block when the boundary of the current block is a horizontal boundary [Pg. 8, first & second paragraphs, Fig. 14, Performing deblocking filtering, wherein the deblocking is performed accordingly with the sizes (including height) of the adjacent blocks (current and neighboring), wherein more pixels can be filtered of P if Q is larger, and using vertical filtering for horizontal boundaries].

Regarding claim 5, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein the determining of whether or not to perform filtering is performed by whether or not the boundary of the current block matches with at least one of the picture boundary, a slice boundary, and a brick boundary [Paragraph [0029]-[0041] & [0046]-[0048], Using of control syntax elements embedded in bitstream to determine whether to disable deblocking across tile/slice/partition boundaries upon data dependency between coding block and adjacent coding blocks as determining type of boundary between blocks/partitions/tiles].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to integrate the filter processing control techniques in Lin as above, to provide an innovative in-loop filtering design which allows parallel/independent encoding of different partitions and parallel/independent decoding of different partitions (Lin, Paragraph [0004])

Regarding claim 6, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the filtering strength is determined on the basis of a prediction mode of the neighboring block and a prediction mode of the current block [Pg. 18, first thru third paragraphs, Boundary strength (BS) is determined whether at least one block is encoded in intra prediction mode, or both blocks are coded in inter prediction mode]

Regarding claim 8, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lee discloses wherein the number of samples used in filtering is independently determined according to a luma component and a chroma component of the current block [Pg. 6, second paragraph, DCT-based 8-tap interpolation filter having different filter coefficients can be used to generate pixel information of integer pixels or less in ¼ pixel unit. In color difference signal, 4-tap interpolation filter of the DCT based differentiates filter factors/coefficients to produce pixel information less than integer pel of 1/8 pixel].

Regarding claims 9-14 & 16, claims (9-14 & 16) are drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claims (1-6 & 8) treated in the above rejection. Therefore, method claims (9-14 & 16) correspond to method claims (1-6 & 8) and are rejected for the same reasons of obviousness as used above.
Furthermore, Lee discloses of an encoding method [Pg. 7, sixth paragraph, Entropy encoding performing entropy method]. 

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) and Lin et al. (US 2017/0272758 A1) (hereinafter Lin) in view of Marzuki et al., “Modified Deblocking Filtering Process for Intra Block Copy (IBC),” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, Sapporo, Document JCTVC-R0118, 30 June - 9 July 2014, 5 pages (hereinafter Marzuki).

Regarding claim 7, Lee and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Lee and Lin do not explicitly disclose the particulars of claim 7.
Marzuki teaches wherein the filtering strength is determined as a weak filtering strength when the prediction mode of the neighboring block and the prediction mode of the current block are different from each other [Section 2, Table 1, Proposed deblocking filter for intra copy, Fig. 2 When one block is encoded with IBC and the other one is Inter-coded block, as different modes, boundary strength filtering is 1, as weak filtering]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to incorporate and be combined with the deblocking filter determination process by considering different prediction mode cases and considering other conditions for boundary strengths of 1 in Marzuki as above, to consider Intra Block copy blocks for visual quality improvement and coding gain (Marzuki, Abstract).

Regarding claim 15, claim 15 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 7 treated in the above rejection. Therefore, method claim 15 correspond to method claim 7 and is rejected for the same reasons of obviousness as used above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 2018-0032775 A) (hereinafter Lee) and Lin et al. (US 2017/0272758 A1) (hereinafter Lin) in view of Joshi et al. (US 2013/0114730 A1) (hereinafter Joshi).

Regarding claim 17, non-transitory computer-readable storage medium claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Lee discloses a non-transitory computer readable storage medium [Pg.10 fourth paragraph, picture stored in memory 245, as non-transitory computer-readable storage medium for decoding and reconstruction].
However, Lee and Lin do not explicitly disclose the non-transitory computer readable storage medium storing a bitstream.
Joshi teaches of the non-transitory computer readable storage medium storing a bitstream [Paragraph [0037], Encoded data may be output from output interface 22 to a storage device 32, which may include data storage media such as hard drive, Blu-ray discs, DVDs, flash memory, for storing encoded video data]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium disclosed by Lee to incorporate and implement the storage device of Joshi as above, to store encoded video data to archive the encoded video data for later transmission or retrieval (Joshi1, Paragraph [0037]).
Lastly, Lee and Joshi do not explicitly disclose the bitstream comprising: information on whether or not to perform filtering on a boundary of a current block, wherein the information and a type of the boundary are used for determining whether or not to perform filtering on the boundary of the current block.
Lin teaches the bitstream comprising: information on whether or not to perform filtering on a boundary of a current block, wherein the information and a type of the boundary are used for determining whether or not to perform filtering on the boundary of the current block [Paragraph [0033]-[0041], Using of control syntax elements embedded in bitstream to determine whether to disable deblocking across tile/slice/partition boundaries as types of boundaries].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable storage medium disclosed by Lee to integrate the filter processing control techniques in Lin as above, to provide an innovative in-loop filtering design which allows parallel/independent encoding of different partitions and parallel/independent decoding of different partitions (Lin, Paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487